Citation Nr: 0632581	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  00-09 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an increase in the 30 percent evaluation 
currently assigned for residuals of a cervical spine injury.

2. Entitlement to an increase in the 10 percent evaluation 
currently assigned for synovitis of the left knee with 
chondromalacia.

3. Entitlement to an increased (compensable) evaluation for 
residuals of a right wrist injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active service from June 1973 to June 1976, 
from November 1976 to April 1977, from March 1980 to July 
1983, and from February 19, to April 19, 1991.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 1999 decision that, in 
pertinent part, denied increased ratings for the left knee 
and cervical spine disabilities, and a December 1999 decision 
that denied a compensable evaluation for the right wrist 
disability.

This case was previously before the Board and, in November 
2000 and February 2004, it was remanded to the RO for further 
development.   The case has since been returned to the Board 
and is now ready for appellate review. A videoconference 
hearing before the undersigned member of the Board was held 
in October 2003.  A transcript of the veteran's testimony has 
been associated with the veteran's claims file.


FINDINGS OF FACT

1.  Residuals of a cervical spine injury are productive of no 
more than severe limitation of motion, demonstrated by 
forward flexion of the cervical spine to 15 degrees or less; 
ankylosis is not demonstrated.

2.  A left knee disability is manifested by subjective 
complaints of pain and radiological evidence of degenerative 
joint disease without objective evidence of compensable 
limitation of motion, knee instability or additional 
functional loss.

3.  Residuals of a right wrist injury have been manifested by 
dorsiflexion of more than 15 degrees and palmar flexion past 
0 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 30 
percent for residuals of a cervical spine injury have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45 4.71a, Diagnostic Codes 5287, 5290 
(2001 and 2002); 38 C.F.R. § 4.124(a), Diagnostic Codes 5237 
(2006).

2.  The criteria for an increased evaluation for synovitis of 
the left knee with chondromalacia have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 
(2006). 

3. The criteria for a compensable rating for residuals of a 
right wrist injury have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.71a, 
Diagnostic Code 5215 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  The veteran's claim was received 
prior to enactment of the VCAA.  Given the foregoing, the 
Board finds that the notice letters dated in April 2002 and 
April 2005 complied with the specific requirements of the 
VCAA.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held in 
part that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, No. 05-
7157, (Fed. Cir. April 5, 2006).  The Court has held that 
there is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  (See Mayfield).  In this case, 
any notice received by the appellant after the initial rating 
action is harmless error.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim.   

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating, but was not 
provided with notice of the type of evidence necessary to 
establish an effective date for the benefit sought on appeal.  
Because of the Board's actions in this case there is no 
prejudice to the veteran in rendering a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, VA treatment records, medical records used 
by the Social Security Administration in awarding the veteran 
benefits, as well as several VA examination reports.  The 
veteran has not identified any additional evidence pertinent 
to his claims, not already of record and there are no 
additional records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).

Factual Background

The veteran's service medical records show that the veteran 
was evaluated and treated in service for complaints of left 
knee pain and swelling without any history of antecedent 
trauma.  He was also noted to have been involved in a motor 
vehicle accident in November 1982 that resulted in a whiplash 
injury to his neck and right wrist pain.

Service connection for a left knee disorder, rated 
noncompensably disabling, was established by an RO rating 
action dated in October 1983.  Service connection for 
residuals of a cervical spine injury, rated 30 percent 
disabling, and residuals of a right wrist injury, rated 
noncompensably disabling, was established by an RO rating 
action dated in May 1993.  This rating action also increased 
the disability evaluation for the veteran's left knee 
disorder from noncompensable to 10 percent disabling.

The Board has reviewed all the evidence in the veteran's 
claims file, with an emphasis on the more recent medical 
evidence, consisting of reports of VA examinations conducted 
in July 1997, September 1998, December 1998, June 1999, April 
2003, and April 2005 and the veteran's testimony at his 
hearing in October 2003.  For the purpose of reviewing the 
medical history of the veteran's service-connected disorder, 
see 38 C.F.R. §§ 4.1, 4.2., the Board has also reviewed 
medical evidence developed in connection with prior claims, 
such as the veteran's service medical records.  The Board has 
also reviewed documents developed throughout this appeal, 
such as statement submitted by the veteran in support of his 
claim and informal briefs received from the veteran's 
representative.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail, the extensive evidence 
submitted by the veteran or on his behalf.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show.

Law and Regulations

Disability evaluations are determined by the application of 
VA Schedule for Rating Disabilities, the aforementioned 
Rating Schedule, 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from disease and injuries incurred or 
aggravated during military service and the residual condition 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable based upon the assertion and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disabilities with injuries to the muscles, 
the nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for the evaluation.  Either the use or 
manifestations not resulting from service-connected diseases 
or injury establishing service-connected disability 
evaluation and the evaluation of the same manifestations 
under different diagnoses are to be avoided.  38 C.F.R. 
§ 4.14 (2005).  However, in Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994), the Court held that evaluations for 
distinct disabilities resulting from the same injury could be 
combined so long as the symptomatology for one condition was 
not "duplicative of or overlapping of the symptomatology" of 
the other condition.  

Disabilities will be rated on the basis of functional 
impairment.  Weakness is considered as important as 
limitation of motion.  Any part that becomes painful on use 
must be regarded as seriously disabled.  It is the intent of 
the rating schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability.  
38 C.F.R. §§ 4.40, 4.45, 4.59. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), United States 
Court of Appeals for Veterans Claims (Court) held that in 
evaluating a service-connected disability, the Board erred in 
not adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination and reduction on normal 
excursions of movements, including pain on movement of a 
joint under 38 C.F.R. § 4.45.  In DeLuca, the Court held that 
a diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Board notes that the provisions of 38 C.F.R. 
4.40 and 4.45 should be considered in conjunction only with 
diagnostic code predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996). 
 
500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.).  When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006)

Analysis

Cervical Spine Disorder

The veteran's cervical spine disorder is rated by the RO as 
30 percent disabling under Diagnostic Code 5290 of VA's 
Rating Schedule based on a finding that the veteran has 
severe limitation of motion of that spinal segment.

In September 2003, VA revised the criteria for evaluating 
disorders of the spine. Generally, where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to appellant will 
apply. Further, VA's General Counsel has held that if the 
amended regulation is more favorable to the claimant, then 
the retroactive reach of the regulation is governed by 38 
U.S.C.A. § 5110(g), which provides that VA may, if warranted 
by the facts of the claim, award a benefit based on a change 
in law retroactive to, but no earlier than, the effective 
date of the change. VAOPGCPREC 3-2000; VAOPGCPREC 7-2000. The 
Board is bound by those rulings.


528
7
Spine, ankylosis of, cervical:

Unfavorable
40

Favorable
30
38 C.F.R. § 4.71a, Diagnostic Code 5287, prior to September 
26, 2003

529
0
Spine, limitation of motion of, cervical:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5290, prior to September 
26, 2003

The regulations that became effective in September 2003 are 
as follows: 

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  
38 C.F.R. § 4.71a effective September 26, 2003

With respect to the application of the criteria in effect 
prior to September 23, 2002, the Board notes that the 
currently assigned 30 percent evaluation is the maximum 
rating available under Diagnostic Codes 5290 (pertaining to 
limitation of motion in the cervical spine).  Consequently, 
this code need not be discussed further.  However, a higher 
rating (40 percent) is potentially available under former 
Diagnostic Code 5287 (pertaining to ankylosis of the cervical 
spine).

In this case the veteran does not have ankylosis of the 
cervical spine. On VA examinations since July 1997 the 
veteran has consistently shown cervical spine motion in all 
planes, with forward flexion ranging from 70 degrees on VA 
examination in July 1997 to 10 degrees on VA examination in 
December 1998.  On his most recent VA examinations in April 
2003 and April 2005 forward flexion was to 15 degrees with 
extension to 10 degrees.
 
At his personal hearing, the veteran testified essentially 
that his main problem with his neck was pain and discomfort.

Applying the rating criteria that were in effect prior to 
September 2003, the Board finds that the veteran's cervical 
spine disability produced no more than severe limitation of 
motion, even considering his complaints of pain, warranting 
no more than a 30 percent rating.  Ankylosis is not shown.

Considering the revised criteria, the Board finds that the 
evidence is consistent with the criteria for a 30 percent 
rating, based on the range of motion reported by the April 
2003 and April 2005 examiner. See April 2003 and April 2005 
VA examination reports (0 to 15 degrees of flexion and 0-10 
degrees of extension).

The United States Court of Appeals for Veterans Claims 
(Court) held in DeLuca v. Brown, 8 Vet. App. 202 (1995), that 
the provisions of the Rating Schedule do not subsume 38 
C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  In 
addition, the Court stressed that, because disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, it is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage and the functional loss with 
respect to all these elements.  See 38 C.F.R. §§ 4.40, 4.45.

The Board notes that a 30 percent rating has been in effect 
for the veteran's cervical spine disability since 1991.  The 
record does not indicate that the veteran experiences any 
significant increase in his symptoms on prolonged use.  He 
has not reported any diminution in excursion, strength, 
speed, coordination or endurance, as might reflect additional 
functional loss on use warranting a greater rating under the 
provisions of §§ 4.40, 4.45.  In fact, his VA examiner in 
April 2005 specifically noted that with repetitive use the 
veteran had no additional loss of range of motion due to 
pain, fatigue, weakness, or incoordination.  He further noted 
that the veteran had no significant history of flare-ups of 
his condition.

Accordingly, the Board concludes that the criteria for a 
rating greater than the 30 percent rating currently in effect 
are not met.


Left Knee Disorder

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.).  When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006)

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
3
0
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2006)


525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006)

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2006)

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2006)

526
2
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2006)

Here, the record establishes that the left knee disorder has 
been manifested by subjective complaints of pain and 
radiological evidence of degenerative joint disease.  The 
objective medical evidence, contrary to the veteran's 
testimony of left knee instability, shows that the left knee 
has been consistently stable.  See, e.g. July 1997 VA 
examination report (no instability), April 2003 VA 
examination report (no instability).  Absent objective 
evidence of moderate impairment caused by instability, a 
higher rating under Diagnostic Code 5257 is not warranted.

The service-connected left knee disorder is also potentially 
ratable based on limitation of motion.  A review of the 
evidence shows the veteran service-connected left knee 
disorder results in both limitation of extension and 
limitation of flexion.  See July 1997 VA examination report 
(0 degrees of extension to 125 degrees of flexion), April 
2003 VA examination report (5 degrees of extension to 95 
degrees of flexion), and the report of VA examination of the 
left knee in April 2005 (0 degrees of extension to 85 degrees 
of flexion).  The veteran, however, has not objectively 
demonstrated left knee motion limited to a degree such as to 
warrant assignment of even a zero percent rating for this 
disorder under Diagnostic Codes 5260 and/or 5261.  

Under the principles of DeLuca, further consideration is 
given to the veteran's complaints of pain.  Generally, these 
ratings should address the manifestations as productive of 
additional loss of motion.  In the instant case, despite the 
veteran's complaints of pain, there is no objective evidence 
of additional motion limitation, or additional functional 
loss to include weakness to support a higher rating under the 
motion limitation diagnostic codes.  See DeLuca, 8 Vet. 
App. 202.  In fact his VA examiner in April 2005 specifically 
noted that with repetitive use the veteran had no additional 
loss of range of motion due to pain, fatigue, weakness, or 
incoordination.  He further noted that the veteran had no 
significant history of flare-ups of his condition.

Neither does the evidence show the presence of other left 
knee manifestations that would support the assignment of a 
separate compensable evaluation for this disability.    

Here we note that although the left knee does not approximate 
the criteria for a compensable rating for limitation of 
flexion or extension during this period, x-ray findings have 
confirmed arthritis.  Diagnostic Code 5003 specifically 
requires that a 10 percent rating be assigned where there is 
limitation of motion in a joint affected by service-connected 
arthritis.  However, a 10 percent rating is the maximum 
rating available under Diagnostic Code 5003 pertaining to 
arthritis.  The Board thus finds that the veteran's left knee 
disorder is properly rated as 10 percent disabling under 
Diagnostic Code 5003 as 10 percent disabling and that a 
separate 10 percent rating under Diagnostic Code 5257 is not 
warranted in light of the examination findings noted above 
showing no object evidence of left knee instability.    

There are, in essence, no objective findings demonstrating 
entitlement to a rating in excess of 10 percent for the left 
knee under any potential applicable diagnostic code.  As 
such, the veteran's claim for increased evaluation for left 
knee disorder must be denied.  

Right Wrist Disorder.

521
4
Wrist, ankylosis of:
Major
Minor

Unfavorable, in any degree of palmar flexion, 
or with ulnar or radial deviation
50
40

Any other position, except favorable
40
30

Favorable in 20º to 30º dorsiflexion
30
20

Note: Extremely unfavorable ankylosis will be rated as 
loss of use of hands under diagnostic code 5125.
38 C.F.R. § 4.71a, Diagnostic Code 5214 (2006)



521
5
Wrist, limitation of motion of:
Majo
r
Minor

Dorsiflexion less than 15º
10
10

Palmar flexion limited in line with forearm
10
10
38 C.F.R. § 4.71a, Diagnostic Code 5215 (2006)

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide for a 
noncompensable evaluation, a noncompensable evaluation will 
be assigned when the required symptomatology is not shown.  
38 C.F.R. § 4.31.

The Board notes that there is no medical evidence of 
dorsiflexion less than 15 degrees or palmar flexion limited 
in line with forearm.  See July 1997 VA examination 
(diagnosed as a normal clinical examination with 30 degrees 
of extension and 40 degrees of flexion), June 1999 VA 
examination (dorsiflexion of 45 degrees and plantar flexion 
of 60 degrees), April 2003 VA examination (extension of 0 to 
45 degrees and plantar flexion of 0 to 60 degrees), and VA 
examination of April 2005 (extension of 0 to 30 degrees and 
flexion of 0 to 40 degrees).  Furthermore, the April 2005 VA 
examiner did not find any evidence of pain, incoordination, 
fatigability, or weakness on motion.  The evidence supports a 
conclusion that the veteran's service-connected right wrist 
disability does not warrant a compensable evaluation. 

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
in their entirety and that, therefore, the provisions of § 
5107(b) are not applicable.




ORDER

An increase in the 30 percent evaluation currently assigned 
for residuals of a cervical spine injury is denied.

An increase in the 10 percent evaluation currently assigned 
for synovitis of the left knee with chondromalacia is denied.

An increased (compensable) evaluation for residuals of a 
right wrist injury is denied.



____________________________________________
RENÉE PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


